Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 16, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00450-CV


        DOV AVNI KAMINETZKY AKA DOV K. AVNI, Appellant

                                       V.

                          DOSOHS I, LTD, Appellee

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-53721


                 MEMORANDUM                     OPINION

      This is an attempted appeal from a judgment signed March 7, 2014. On July
17, 2014, appellee filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      The record reflects appellant filed a motion on April 7, 2014. The substance
of the motion, however, does not seek to alter the final summary judgment signed
March 7, 2014. The notice of appeal must be filed within thirty days after the
judgment is signed when appellant has not filed a post-judgment motion seeking to
alter the trial court’s judgment.1 See Tex. R. App. P. 26.1.

       Appellant’s notice of appeal was untimely filed on June 5, 2014. A motion
for extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Rule 26.1, but within the
fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the
fifteen-day period provided by Rule 26.3.

       Appellant has filed no response to appellee’s motion to dismiss that
demonstrates this Court has jurisdiction to entertain the appeal. Accordingly, the
appeal is ordered dismissed.



                                                           PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




1
 Appellant’s request for findings of fact and conclusions of law filed March 17, 2014, does not
operate to extend the appellate timetable in this context.

                                               2